EDWARD P. HILL, Judge
(dissenting).
The right of a public officer to resign is not an absolute right. It is secondary to the interest of the public. The statute requiring a resignation to be in writing contemplates it must be signed by the person attempting to resign. There is an impelling reason to require a literal and strict compliance with the statute. Failure to require strict compliance opens the avenues to fraud, mistake, and undue influence.
I would apply strict rules of construction in the present case. Therefore, I dissent.
REED, J., joins in this dissent.